DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 17, it is unclear from the disclosure how the at least one spacer can be formed on the filter housing.  Page 10, lines 6-24 describe a positioning arrangement (claim 15) being formed on the filter housing, while the spacer of claim 1 is part of the filter and is not formed on the housing.  The spacer is not disclosed as being formed on the housing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 6 of claim 19, it is unclear whether the “size” of the space and gap refer to the width (distance), cross sectional area, or volume of the space or cap.  For examination, the width is assumed.
Claim Interpretation
Claim 19 is interpreted to positively recite both the filter housing and the filter, even though the filter is not positively recited in claim 14 to which it depends from.  Claim 14 recites a filter housing only, which is capable of receiving the filter of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 69809581 T2.
DE ‘581 teaches a spiral wound adsorbent gas filter, comprising an adsorbent layer (1b) on support layers (1a) that are wound into a cylindrical Archimedean spiral with spacers (2) peripherally arranged on the layers to create spacing between the layers (see figures 4, 5, paragraphs 2, 3, 26, 27, 28).  The filter can be used in a cylindrical housing and the spacers can be connected by thermal or adhesive methods to be integral with the filter (figure 9, paragraphs 33, 34, 43).  The filter layers can also be embossed by a roll press method to create elevations as spacers having a rectangular or trapezoid rod cross section.   The substance and fluid flow recited in claim 20 do not structurally limit the claim in a way that distinguishes over the prior art.
Claim(s) 1-3, 5, 6, 9-11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagler (2006/0185651 A1).
Hagler ‘651 teaches a spiral wound hydrocarbon adsorbent filter comprising an activated carbon adsorbent paper layer (202) laminated to a carrier layer (203) and having integral, rib-shaped or hump-shaped spacers (207) that create spacing between layers when the filter is wound into an Archimedean spiral (see figures 2-4, paragraphs 26, 32-34).  The number of windings can be selected to fill the cylindrical filter interior that fits into a cylindrical housing (100).  The hump shaped spacers are embossed (raised from the filter surface) and arranged as a peripheral punctiform (dots).  The rib shaped spacers have a hemispherical cross section and are arranged axially.  The substance and fluid flow recited in claim 20 do not structurally limit the claim in a way that distinguishes over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagler ‘651 in view of Giessl (2016/0367933 A1).
Hagler ‘651 discloses all of the limitations of the claims except that the housing includes a positioning projection formed on an inner wall and a space between the wall and the filter that is about half the size of a gap between two layers of the filter substrate.  Giessl ‘933 discloses an adsorbent filter (15) supported in a cylindrical housing (2) by projections (8) and a shoulder (10) on the housing inner wall that create a space between the wall and the filter, wherein the size of the space can be selected to allow 10-200% of the flow that is allowed through the filter (see figures, paragraphs 15, 17, 20, 29, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invent to modify the vessel of Hagler ‘651 by using the positioning projections of Giessl ‘933 in order to provide an arrangement to secure the filter while also allowing for easy installation, removal, and flow control.  The size of the space between the housing and the filter is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide adequate sealing and flow control through and around the filter.
Claim s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagler ‘651 in view of Jaffe et al. (2004/0118287 A1).
Hagler ‘651 discloses all of the limitations of the claims except that the filter has a central rod and wherein an inner end portion of the filter is connected to a longitudinal axis of the rod.  Jaffe et al. ‘287 discloses a spiral wound adsorbent structure (see abstract, figure 5) that is wrapped around a central rod (paragraphs 49, 51).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Hagler ‘651 by using the rod arrangement of Jaffe et al. ‘287 in order to provide a support for manufacturing the spiral and for providing strength to the finished filter.  Regarding the filter being connected to the rod, this is not explicitly disclosed however it would seem obvious to attach the end of the filter to the rod in a manner that does not allow it to slip off during the winding process, either by adhesive or other attachment means.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagler ‘651 in view of Mani et al. (2013/0263741 A1).
Hagler ‘651 discloses all of the limitations of the claim except that there are axial ribs for a uniform flow formed on at least one end of the filter housing.  Mani et al. ‘741 discloses an adsorbent filter housing having pin-shaped projections (59) that create a space and support a diffuser filter (58) at one side of the adsorbent filter (67) (see figure 2, paragraph 18).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the housing of Hagler ‘651 by using the spacing diffuser arrangement of Mani et al. ‘741 in order to provide a structure that supports the filter axially within the housing while also diffusing gas flow uniformly over the filter end.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent and spiral filter arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl